J-A15017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AMBER CAMILLE WRIGHT                       :
                                               :
                       Appellant               :   No. 686 WDA 2021


         Appeal from the Judgment of Sentence Entered May 10, 2021,
              in the Court of Common Pleas of Allegheny County,
            Criminal Division at No(s): CP-02-CR-0013826-2019.


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED: AUGUST 02, 2022

        Amber Wright appeals from the judgment of sentence imposed following

her conviction for driving under the influence (DUI) and display of an

unauthorized certificate of inspection.1 We reverse the denial of her motion

to suppress evidence obtained after she was stopped at a DUI checkpoint,

vacate her judgment of sentence, and remand.

        On September 20, 2019, Pennsylvania State Police Trooper Nickolas

Elliot stopped Wright at a DUI checkpoint on an exit ramp from State Route

28.     Wright said that she had a medical marijuana card and had used

marijuana.     She showed signs of intoxication on field sobriety tests and

refused a blood draw. On September 25, 2019, Trooper Elliot charged Wright


____________________________________________


1   75 Pa.C.S.A. §§ 3802(a)(1) and 4703(e).
J-A15017-22



with DUI of a controlled substance, careless driving, reckless driving, and

display of an unauthorized certificate of inspection.

      On September 14, 2020, Wright moved to suppress evidence obtained

from the DUI checkpoint. The suppression court heard the motion at a virtual

suppression hearing on September 17, 2020.

      At the suppression hearing, the Commonwealth presented Trooper Elliot

as its only witness. Relevant here, Trooper Elliot testified that he was not

involved in selecting the time and place of the checkpoint, which was an

administrative decision by Corporal Robbins.     Trooper Elliot had previously

discovered DUI drivers at checkpoints in the area, and he believed that his

department kept track of what times DUI incidents were common. However,

he did not have records of these statistics.      The Commonwealth did not

present any evidence at the suppression hearing of the reason that Corporal

Robbins selected this time and place for a DUI checkpoint.

      The court denied suppression, and the case proceeded to a non-jury trial

on April 15, 2021. The trial court found Wright guilty of DUI and display of an

unauthorized certificate of inspection. At sentencing on May 10, 2021, Wright

expressed confusion as to the basis for her DUI conviction. After an off-the-

record sidebar, the court granted counsel’s oral motion to sentence Wright to

the “lesser included offense” of DUI under 75 Pa.C.S.A. § 3802(a) instead of

75 Pa.C.S.A. § 3802(d). The court sentenced Wright to serve six months of

probation, attend Alcohol Highway Safety School, and pay a $300.00 fine.




                                     -2-
J-A15017-22



           Wright timely appealed. As directed, Wright filed a concise statement

of errors complained of on appeal on July 15, 2021. The trial court entered

its Pa.R.A.P. 1925(a) opinion on October 8, 2021.2

           Wright presents the following issues for our review:

      I.      Where the government’s roadblock violated constitutional
              standards because no evidence was presented to establish the
              area was likely to be traveled by intoxicated drivers at that time
              of day, did the trial court err in denying suppression?

     II.      Where Ms. Wright testified credibly that she had no toes in her
              left foot, required a cane to walk, and suffered from a condition
              which affected her ability to walk, and there was no blood
              evidence to establish intoxication, was the evidence insufficient
              to prove beyond a reasonable doubt that she was driving under
              the influence?

    III.      Where the trial court properly exercised discretion in granting
              Ms. Wright’s nunc pro tunc post-verdict motion for judgment of
              acquittal, vacating her sentence under 42 Pa.C.S. §3802(d)
              and convicting her under 42 Pa.C.S. §3802(a), is remand
              appropriate for resentencing?

Wright’s Brief at 5.

           Wright’s first issue challenges the denial of her motion to suppress. Our

scope and standard of review are as follows:

           Appellate review of a suppression decision is limited to the
           suppression record, considering the evidence presented by the
           Commonwealth as the prevailing party and any uncontradicted
           evidence presented by the defense. This Court is bound by the
           facts as found by the suppression court so long as they are
           supported by the record, but our review of its legal conclusions is
           de novo.

____________________________________________


2 On August 24, 2021, the trial court mailed a letter to this court requesting a
remand to resentence Wright under 75 Pa.C.S.A. § 3802(d) rather than
Section 3802(a). We directed the parties to address this issue in their briefs.

                                           -3-
J-A15017-22



Commonwealth v. Lehnerd, 273 A.3d 586, 589 (Pa. Super. 2022) (quoting

Commonwealth v. Valdivia, 195 A.3d 855, 861 (Pa. 2018)) (italics added).

      At a suppression hearing, the Commonwealth bears the burden to prove

that its evidence was not obtained in violation of the defendant’s rights.

Commonwealth v. Enimpah, 106 A.3d 695, 703 (Pa. 2014); Pa.R.Crim.P.

581(H). Absent testimony that an officer acted lawfully, the suppression court

cannot simply “speculate” and “assume[]” that police actions complied with

constitutional requirements. E.g., Commonwealth v. Queen, 639 A.2d 443,

445–46 (Pa. 1994).

      A motor vehicle stop is a seizure for constitutional purposes; for a DUI

checkpoint, the Commonwealth must show that the checkpoint substantially

complied with the guidelines articulated in Commonwealth v. Tarbert, 535

A.2d 1035, 1043 (Pa. 1987) (plurality), and Commonwealth v. Blouse, 611

A.2d 1177, 1180 (Pa. 1992).      The Tarbert/Blouse guidelines provide the

constitutional minimum requirements for a checkpoint, which our Supreme

Court has outlined as follows:

      (1) vehicle stops must be brief and must not entail a physical
      search; (2) there must be sufficient warning of the existence of
      the checkpoint; (3) the decision to conduct a checkpoint, as well
      as the decisions as to time and place for the checkpoint, must be
      subject to prior administrative approval; (4) the choice of time
      and place for the checkpoint must be based on local
      experience as to where and when intoxicated drivers are
      likely to be traveling; and (5) the decision as to which vehicles
      to stop at the checkpoint must be established by administratively
      pre-fixed, objective standards, and must not be left to the
      unfettered discretion of the officers at the scene.



                                    -4-
J-A15017-22



Commonwealth v. Mercado, 205 A.3d 368, 373 (Pa. Super. 2019) (en

banc) (quoting Commonwealth v. Worthy, 957 A.2d 720, 725 (Pa. 2008)).

      Regarding the fourth guideline (the basis for the choice of the time and

place for the checkpoint), the Commonwealth must introduce documents or

testimony about DUI arrests and accidents in the area. Commonwealth v.

Garibay, 106 A.3d 136, 140–41 & 141 n.7 (Pa. Super. 2014). This requires

the police to “articulate specifics such as the reason for the location and the

number of prior DUIs in the area of the checkpoint.” Mercado, 205 A.3d at

374 (quoting Commonwealth v. Menichino, 154 A.3d 797, 802–03 (Pa.

Super. 2017)) (emphasis deleted).

      For example, in Mercado, the Commonwealth presented the testimony

of the police lieutenant who selected a DUI checkpoint area based on DUI

statistics of the area, with the specific location based on safety and

convenience. Id. at 374–75. We held that safety was a proper consideration

in this decision.   Id. at 375.   Similarly, we found a DUI checkpoint to be

constitutional where the Commonwealth presented the testimony of a police

sergeant who selected a location based on the number of DUI arrests in the

area. Commonwealth v. Menichino, 154 A.3d 797, 802–03 (Pa. Super.

2017).

      Here, the Commonwealth presented only the testimony of Trooper Elliot,

who was not involved in selecting the time and place of the checkpoint.

Although Trooper Elliot had previously discovered DUI drivers at checkpoints

along Route 28, he did not have police records of the times and locations of

                                      -5-
J-A15017-22



these DUIs.     The Commonwealth did not present any evidence as to why

Corporal Robbins selected the time and place of the checkpoint, leaving the

suppression court to speculate that police chose the location because of the

high volume of traffic. See Suppression Court Opinion, 10/8/21, at 5–6 &

n.4. Because the Commonwealth did not produce evidence to support this

speculation, it did not meet its burden of proving substantial compliance with

the Tarbert/Blouse guidelines, and the court should have granted Wright’s

motion to suppress. Pa.R.Crim.P. 581(H); see Queen, supra.

      Wright’s second and third issues are moot based on our disposition of

her suppression issue. Commonwealth v. Chesney, 196 A.3d 253, 260 (Pa.

Super. 2018).

      Judgment of sentence vacated. Order denying suppression reversed.

Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 08/02/2022




                                    -6-